 

Exhibit 10.1

ESSENDANT INC.
2015 LONG-TERM INCENTIVE PLAN
Restricted Stock Award Agreement with EPS Minimum

 

This Restricted Stock Award Agreement (this “Agreement”), dated as of [INSERT
DATE] (the “Award Date”), is by and between [[FIRSTNAME]] [[LASTNAME]] (the
“Participant”), and Essendant Inc., a Delaware corporation (the “Company”). Any
term capitalized but not defined in this Agreement will have the meaning set
forth in the Company’s 2015 Long-Term Incentive Plan (the “Plan”). In the
exercise of its discretion to deliver stock of the Company, the Committee and
the Board have determined that the Participant should receive a restricted stock
award, on the following terms and conditions:

 

1.

Grant. The Company hereby grants to the Participant a Restricted Stock Award
(the “Award”) of [[SHARESGRANTED]] shares of Stock (the “Restricted Shares”).
The Award will be subject to the terms and conditions of the Plan and this
Agreement. The Award constitutes the right, subject to the terms and conditions
of the Plan and this Agreement, to distribution of the Restricted Shares.

 

2.

Stock Certificates. The Company will deliver certificates for, or cause its
transfer agent to maintain a book entry account reflecting the issuance of, the
Restricted Shares in the Participant’s name. The Secretary of the Company, or
the Company’s transfer agent, will hold the certificates for the Restricted
Shares, or cause such Restricted Shares to be maintained as restricted shares in
a book entry account, until the Restricted Shares either vest or are forfeited.
Any certificates that are delivered for Restricted Shares will bear a legend,
and any book entry accounts that are maintained therefor will have an
appropriate notation, in accordance with Section 6 hereof. The Participant’s
right to receive the Award hereunder is contingent upon the Participant’s
execution and delivery to the Secretary of the Company of all stock powers or
other instruments of assignment (including a power of attorney), each endorsed
in blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Restricted Shares in the event such Restricted Shares are forfeited in whole or
in part. The Company, or its transfer agent, will distribute to the Participant
(or, if applicable, the Participant’s designated beneficiary or other
appropriate recipient in accordance with Section 5 hereof) certificates
reflecting ownership of vested Restricted Shares, or cause its transfer agent to
maintain a book entry account reflecting the unrestricted ownership of vested
Restricted Shares, as and when provided in Sections 4 and 5 hereof.

 

3.

Rights as Stockholder. On and after the Award Date, and except to the extent
provided in this Section 3 and in Section 10 below, the Participant will be
entitled to all of the rights of a stockholder with respect to the Restricted
Shares, including the right to vote the Restricted Shares, the right to receive
dividends and other distributions payable with respect to the Restricted Shares,
and the right to participate in any capital adjustment applicable to all holders
of Stock. The Participant will not, however, have the right to receive any
regular cash dividend with respect to Restricted Shares that are not yet vested
as of the applicable dividend record date, and hereby waives his or her right to
receive such dividends with respect to unvested Restricted Shares. Any dividend
or distribution other than a regular cash dividend that is payable or
distributable with respect to Restricted Shares that are not yet vested as of
the applicable payment date will be deposited with the Company and will be
subject to the same restrictions, vesting conditions and other terms of this
Agreement to which the underlying Restricted Shares are subject. If the
Participant forfeits any rights he or she may have under this Award in
accordance with Section 4 hereof, the Participant shall, on the day following
the event of forfeiture, no longer have any rights as a stockholder with respect
to any and all Restricted Shares not then vested and so forfeited, or any
interest therein, and the Participant shall no longer be entitled to receive
dividends on or vote any such Restricted Shares as of any record date occurring
thereafter.

 

22144v1

--------------------------------------------------------------------------------

 

4.

Vesting; Effect of Date of Termination. The Participant’s Restricted Shares will
vest in three annual increments of one-third of the Restricted Shares on each of
[INSERT DATES] (the “Scheduled Vesting Dates”), provided that the Participant’s
Date of Termination has not occurred before a Scheduled Vesting Date, and
provided further that the Company’s cumulative Earnings Per Share (as defined in
paragraph 4(g)) for the four calendar quarters immediately preceding an
applicable Scheduled Vesting Date is at least $[INSERT AMOUNT] per share. If the
Participant’s Date of Termination occurs for any reason before all of the
Participant’s Restricted Shares have become vested under this Agreement, the
Participant’s Restricted Shares that have not theretofore become vested will be
forfeited on and after the Participant’s Date of Termination, subject to the
following:

 

 

(a)

If the Participant’s Date of Termination occurs by reason of the Participant’s
death or Permanent and Total Disability (as defined in paragraph 4(e)), a
portion of the Restricted Shares that have not otherwise vested under this
Agreement will become vested as of the Participant’s Date of Termination. That
portion of the then unvested Restricted Shares shall be determined by
multiplying (i) the number of Restricted Shares eligible to vest on the next
Scheduled Vesting Date following the Date of Termination by (ii) a fraction, the
numerator of which shall be the number of whole months elapsed from the
Scheduled Vesting Date immediately prior to the Date of Termination (or the
Award Date if there was no Scheduled Vesting Date prior to the Date of
Termination) to the Date of Termination, and the denominator of which shall be
twelve.

 

 

(b)

If the Participant’s Date of Termination occurs by reason of (i) the
Participant’s Retirement (as defined in paragraph 4(f)), (ii) by reason of
termination of the Participant’s employment by the Participant with the consent
of the Company’s Board of Directors or by the Company without Cause, then in
either case the unvested Restricted Shares at that time will continue to vest on
the remaining Scheduled Vesting Dates to the extent that the Restricted Shares
have been earned based on the Company’s achievement of the Earnings Per Share
goal specified in Section 4 for the four calendar quarters immediately preceding
any such Scheduled Vesting Date, but only if the following conditions have been
satisfied: (A) in the case of the Participant’s Retirement, the Participant has
provided the Company with written notice of his or her intent to retire at least
3 months prior to the Participant’s Date of Termination (but such advance notice
shall not be required if Retirement occurs as a result of Participant’s
involuntary termination of employment without Cause, Participant’s death or
Permanent and Total Disability, or Participant’s termination of employment for
Good Reason); and (B) the Participant executes a release of claims and an
agreement not to compete in such forms as the Company may reasonably prescribe,
and such release and agreement have become fully effective within 60 days
following the Participant’s Date of Termination. If either (I) the Board fails
to approve the continued vesting in connection with a termination described in
clause (ii) of the preceding sentence, or (II) the conditions described in
clauses (A) and (B) of the preceding sentence (as each may be applicable) are
not otherwise satisfied, then in either case any unvested Restricted Shares
shall be forfeited.

 

2

 

--------------------------------------------------------------------------------

 

 

(c)

If a Change of Control occurs either (i) after the Award Date and prior to the
Participant’s Date of Termination, or (ii) after the Participant’s Retirement or
other termination that results in continued vesting pursuant to paragraph 4(b)
but prior to full vesting hereunder, and if following the Change of Control the
surviving company assumes and continues in full force and effect the Company’s
rights and obligations under this Agreement or substitutes for this Agreement a
substantially similar award for the surviving company’s stock, then (A) 50% of
the Restricted Shares that have not otherwise vested under this Agreement will
become fully vested as of the date of such event; and (B) the portion of the
Restricted Shares that does not vest in accordance with the preceding clause (A)
shall be subject to the vesting provisions of this Agreement without regard to
the acceleration of vesting under clause (A). If following the applicable Change
of Control the surviving company does not assume and continue in full force and
effect the Company’s rights and obligations under this Agreement or substitute
for this Agreement a substantially similar award for the surviving company’s
stock, then 100% of the Restricted Shares that have not otherwise vested under
this Agreement will become fully vested as of the date of such event. For the
avoidance of doubt, the provisions of this paragraph 4(c) will apply after the
Participant’s Retirement only if the conditions set forth in paragraph 4(b) have
been satisfied in connection with such Retirement.

 

 

(d)

If a Change of Control occurs after the Award Date and prior to the
Participant’s Date of Termination, and if following the Change of Control the
surviving company assumes and continues in full force and effect the Company’s
rights and obligations under this Agreement or substitutes for this Agreement a
substantially similar award for the surviving company’s stock, and if, during
the two-year period following the date of such Change of Control the
Participant’s Date of Termination occurs by reason of termination of the
Participant’s employment by the Company or its Subsidiaries without Cause or by
the Participant for Good Reason, then the Restricted Shares that have not
otherwise vested under this Agreement will be fully vested as of the
Participant’s Date of Termination.

 

 

(e)

For purposes of this Agreement, the term “Permanent and Total Disability” means
the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his or her
duties and obligations as an employee of the Company or its Subsidiaries or to
participate effectively and actively as an employee of the Company or its
Subsidiaries for 90 consecutive days or shorter periods aggregating at least 180
days (whether or not consecutive) during any twelve-month period.

 

 

(f)

For purposes of this Agreement, “Retirement” means the Participant’s termination
of employment (as described in the definition of “Date of Termination” in the
Plan) occurring after the Participant has reached age 60 and, as of such Date of
Termination, has completed at least five years of continuous Service with the
Company or its Subsidiaries 

 

 

(g)

“Earnings Per Share” will be as adjusted and reported in the Company’s quarterly
earnings releases in the table setting forth reconciliations of non-GAAP
financial measures and re-calculated based on accounting standards promulgated
by the Financial Accounting Standards Board or similar accounting standards body
in place as of December 31, 2016, and adjusted to eliminate the effects of any
and all of the following (net of any tax effects) to the extent not already
included in the aforementioned table: (i) write-offs of previously capitalized
financing costs; (ii) subsidiary charitable contributions to the Essendant
Charitable Foundation; (iii) projected impacts on financial results of any
acquisition or disposition (including liquidation of at least 90% of the assets)
of any business during the four calendar quarters immediately preceding the
applicable Scheduled Vesting Date as reflected in the final financial valuation
of the transaction presented to the Board prior to the Board’s approval of the
transaction; (iv) impairment of goodwill and other intangible assets (as defined
by ASC 350); (v) curtailment, settlement or termination of any of the Company’s
pension plans (as defined in ASC 715); (vi) litigation or claim judgments and
settlements, including impacts from the ongoing negotiations of the Telephone
Consumer

3

 

--------------------------------------------------------------------------------

 

 

Protection Act of 1991 litigation; (vii) restructuring costs (as defined by ASC
420); (viii) establishment of allowances for doubtful accounts related to
specific customer accounts receivable or prepaid rebates that materially impact
the Company’s financial statements; and (ix) consulting fees and expenses
related to the Company’s transformation program.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s
Restricted Shares are forfeited as provided herein. 

 

5.

Terms and Conditions of Distribution. The Company, or its transfer agent, will
distribute to the Participant certificates for, or cause its transfer agent to
maintain a book entry account reflecting the Participant’s unrestricted
ownership of, any portion of the Restricted Shares which becomes vested in
accordance with this Agreement within 30 days after the vesting thereof (except
that, to the extent the Participant is eligible for Retirement or is otherwise
subject to continued vesting pursuant to paragraph 4(b), such distribution will
occur no later than ninety (90) days after the applicable Scheduled Vesting
Date). If the Participant dies before the Company has distributed certificates
(or its transfer agent has made the proper book entry) for any vested portion of
the Restricted Shares, the Company will distribute certificates (or its transfer
agent will make the proper book entry) for that vested portion of the Restricted
Shares and, to the extent provided under Section 4 hereof, the remaining balance
of the Restricted Shares which become vested upon the Participant’s death to or
for the beneficiary designated by the Participant, or if no such beneficiary has
been designated, to the Participant’s estate.

 

Notwithstanding the foregoing, the Committee may require the Participant, or the
alternate recipient identified in the preceding paragraph, to satisfy any
potential federal, state, local or other tax withholding liability. Such
liability must be satisfied at the time such Restricted Shares become
“substantially vested” (as defined in the regulations issued under Section 83 of
the Code). At the election of the Participant, and subject to such rules and
limitations as may be established by the Committee from time to time, such
withholding obligations may be satisfied: (a) through a cash payment by the
Participant, (b) through the surrender of shares of Stock that the Participant
already owns (provided, however, to the extent shares described in this clause
(b) are used to satisfy more than the minimum statutory withholding obligation,
as described below, then payments made with shares of Stock in accordance with
this clause (b) shall be limited to shares held by the Participant for not less
than six months prior to the payment date), (c) through the surrender of shares
of Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause (c)
may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (d) any
combination of (a), (b) and (c); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(b)-(d) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder. Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

 

4

 

--------------------------------------------------------------------------------

 

The Company will not be required to make any distribution of any portion of the
Restricted Shares under this Section 5 (i) before the first date that such
portion of the Restricted Shares may be distributed to the Participant without
penalty or forfeiture under federal or state laws or regulations governing short
swing trading of securities, or (ii) at any other time when the Company or the
Committee reasonably determines that such distribution or any subsequent sale of
the Restricted Shares would not be in compliance with other applicable
securities or other laws or regulations. In determining whether a distribution
would result in any such penalty, forfeiture or noncompliance, the Company and
the Committee may rely upon information reasonably available to them or upon
representations of the Participant or the Participant’s legal or personal
representative.

 

6.

Legend on Stock Certificates. If one or more certificates for all or any portion
of the Restricted Shares are delivered in the Participant’s name under this
Agreement before such Restricted Shares become vested, the certificates shall
bear the following legend, or any alternate legend that counsel to the Company
believes is necessary or desirable, to facilitate compliance with applicable
securities or other laws:

 

“The securities represented by this Certificate are subject to certain
restrictions on transfer specified in the Restricted Stock Award Agreement dated
as of the Award Date between the issuer (the “Company”) and the holder named on
this Certificate, and the Company reserves the right to refuse the transfer of
such securities, whether voluntary, involuntary or by operation of law, until
such conditions have been fulfilled with respect to such transfer. A copy of
such conditions shall be furnished by the Company to the holder hereof upon
written request and without charge.”

 

If any such Restricted Shares are not represented by certificate(s) prior to
their vesting, but are instead maintained by the Company’s transfer agent in
uncertificated form in a book entry account, the account shall bear an
appropriate notation to the effect that the Restricted Shares included therein
are subject to the restrictions of this Agreement. Whether maintained in
certificated or uncertificated book entry form, the Company may instruct its
transfer agent to impose stop transfer instructions with respect to any such
unvested Restricted Shares.

 

The foregoing legend or notation and stop transfer instructions will be removed
from the certificates evidencing or account maintained for all or any portion of
the Restricted Shares after the conditions set forth in Sections 4 and 5 hereof
have been satisfied as to such Restricted Shares.

 

7.

Delivery of Certificates. Despite the provisions of Sections 4 and 5 hereof, the
Company is not required to deliver any certificates (or cause its transfer agent
to maintain a book entry) for Restricted Shares if at any time the Company
determines that the listing, registration or qualification of such Restricted
Shares upon any securities exchange or under any law, the consent or approval of
any governmental body or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of the
Restricted Shares hereunder in compliance with all applicable laws and
regulations, unless such listing, registration, qualification, consent, approval
or other action has been effected or obtained, free of any conditions not
acceptable to the Company.

 

8.

Restrictive Covenants; Recovery of Payments. Notwithstanding any contrary
provision of this Agreement, the Company may recover the Award granted or paid
under this Agreement to the extent required by the terms of any clawback or
compensation recovery policy adopted by the Company. Furthermore, and in
consideration of the grant of the Award under the terms of this Agreement and in
recognition of the fact that Participant has received and will receive
Confidential Information (as defined in paragraph 8(e)(iv)) during Participant’s
Service (as defined in paragraph 8(e)(v)), Participant agrees to be bound by the
restrictive covenants set forth in paragraphs 8(a), 8(b), 8(c), and 8(d), below
(the “Restrictive Covenants”). In addition, but subject to the last sentence of
this paragraph, Participant agrees that if Participant violates any provision of
such Restrictive Covenants, then (i) all unvested Restricted Shares shall
immediately be forfeited back to the Company, and (ii) any Restricted Shares
that have vested at any time during the three-year period

5

 

--------------------------------------------------------------------------------

 

immediately preceding the date on which such violation occurred shall
immediately be forfeited back to the Company (collectively, the “Forfeited
Shares”). Subject to the last sentence of this paragraph, Participant hereby
agrees that upon demand from the Company at any time after discovery of the
violation of a Restrictive Covenant or imposition of a claw back, (A)
Participant shall pay to the Company an amount equal to the proceeds Participant
has received from any sales or distributions of Forfeited Shares, and (B) if
Participant still holds all or any part of the Forfeited Shares at the time the
Company makes such demand, Participant shall either (1) deliver to the Company
all such unsold Forfeited Shares or (2) pay to the Company the aggregate fair
market value of such Forfeited Shares as of the date of the Participant’s
receipt of the Company’s demand. Subject to the last sentence of this paragraph
and any applicable limitations of Code Section 409A, by accepting this
Agreement, Participant consents to a deduction from any amounts the Company owes
Participant from time to time (including amounts owed to Participant as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to Participant by the Company), to the extent of the amounts
Participant owes the Company under this Section 8. Whether or not the Company
elects to make any set-off in whole or in part, if the Company does not recover
by means of set-off the full amount Participant owes pursuant to this Section 8,
Participant hereby agrees to pay immediately the unpaid balance to the Company.
Notwithstanding the foregoing, if and to the extent that a violation of a
Restrictive Covenant is curable at the time of discovery by the Company,
Participant will not be deemed to have violated such Restrictive Covenant unless
and until the Company gives Participant written notice of such violation and
Participant fails to cure such violation within 30 calendar days after receipt
of such written notice.

 

(a)

Confidential Information. Participant acknowledges that during the course of his
or her Service, he or she has received and will receive Confidential
Information. Participant further acknowledges that he or she has received a copy
of the Company’s Confidentiality and Nondisclosure Policy. Participant
acknowledges and agrees that it is his or her responsibility to protect the
integrity and confidential nature of the Confidential Information, both during
and after his or her Service, and Participant shall not directly or indirectly
use, disclose, disseminate, or otherwise make available any such Confidential
Information, either during or after the term of his or her Service, except as
necessary for the performance of his or her duties to the Company or as
expressly permitted in writing by the Company.

 

 

(b)

Competitive Activities. During Participant’s Service and for two years after the
termination of Participant’s Service for any reason whatsoever (including
Retirement), Participant shall not engage in any Competitive Activity (as
defined in paragraph 8(e)(iii)). Participant’s obligations under this paragraph
8(b) shall apply in any geographic territory in which the Company conducts its
business during the term of the Participant’s Service. In the event that any
portion of this paragraph 8(b) shall be determined by any court of competent
jurisdiction to be unenforceable because it is unreasonably restrictive in any
respect, it shall be interpreted to extend over the maximum period of time for
which it reasonably may be enforced and to the maximum extent for which it
reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such court in such action. Participant
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement is to be given the construction that renders its provisions
valid and enforceable to the maximum extent (not exceeding its express terms)
possible under applicable law.

 

 

(c)

Non-Solicitation. During Participant’s Service and for two years after the
termination of Participant’s Service for any reason whatsoever, Participant
shall not:

 

 

(i)

solicit, induce or attempt to solicit or induce any employee, consultant, or
independent contractor of the Company (each, a “Service Provider”) to leave or
otherwise terminate such Service Provider’s relationship with the Company, or in
any way interfere adversely with the relationship between any such Service
Provider and the Company;

6

 

--------------------------------------------------------------------------------

 

 

 

(ii)

solicit, induce or attempt to solicit or induce any Service Provider to work
for, render services to, provide advice to, or supply Confidential Information
or trade secrets of the Company to any third person, firm, or entity;

 

 

(iii)

employ, or otherwise pay for services rendered by, any Service Provider in any
business enterprise with which Participant may be associated, connected or
affiliated;

 

 

(iv)

call upon, induce or attempt to induce any current or potential customer,
vendor, supplier, licensee, licensor or other business relation of the Company
for the purpose of soliciting or selling products or services in direct
competition with the Company or to induce any such person to cease or refrain
from doing business with the Company, or in any way interfere with the
then-existing or potential business relationship between any such current or
potential customer, vendor, supplier, licensee, licensor or other business
relation and the Company;

 

 

(v)

call upon any entity that is a prospective acquisition candidate that
Participant knows or has reason to know was called upon by the Company or for
which the Company made an acquisition analysis for the purpose of acquiring such
entity; or

 

 

(vi)

assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any Service
Provider of the Company to carry out any such activity.

 

 

(d)

Other Restricted Activities. During Participant’s Service and for two years
after the termination of Participant’s Service for any reason whatsoever,
Participant shall not engage in any other activity that is inimical, contrary or
harmful to the interests of the Company including, but not limited to, (i)
conduct related to Participant’s Service for which either criminal or civil
penalties against Participant may be sought, (ii) violation of Company policies,
including, without limitation, the Company’s insider trading policy, or (iii)
participating in a hostile takeover attempt.

 

 

(e)

Definitions. For purposes of this Section 8, the following terms shall have the
following definitions:

 

 

(i)

The term “Company” shall include any Subsidiary of the Company that may exist at
a given time.

 

 

(ii)

The term “Competing Business” shall mean any business activities that are
directly or indirectly competitive with the business conducted by the Company or
its Subsidiaries at or prior to the date of the termination of Participant’s
Service, all as described in the Company’s periodic reports filed pursuant to
the Exchange Act (e.g., the Company’s Annual Report on Form 10-K) or other
comparable publicly disseminated information.

 

7

 

--------------------------------------------------------------------------------

 

 

(iii)

The term “Competitive Activity” shall mean directly or indirectly investing in,
owning, operating, financing, controlling, or providing services to a Competing
Business if the nature of such services are the same as or similar in position
scope and geographic scope to any position held by Participant during the last
two years of his or her employment with the Company, such that Participant’s
engaging in such services on behalf of a Competing Business does or may pose
competitive harm to the Company, provided that passive investments of less than
a 2% ownership interest in any entity that is a Competing Business will not be
considered to be a “Competitive Activity.”

 

 

(iv)

The term “Confidential Information” has the meaning set forth in the Company’s
Confidentiality and Nondisclosure Policy. Confidential Information includes not
only information contained in written or digitized Company documents but also
all such information that Participant may commit to memory during the course of
his or her Service. “Confidential Information” does not include information that
is available in reasonably similar form to the general public through no fault
of Participant, or that was received by Participant outside of the Company,
without an obligation of confidentiality.

 

 

(v)

Participant will be deemed to be in “Service” to the Company so long as he or
she renders continuous services on a periodic basis to the Company in the
capacity of an employee, director, consultant, independent contractor, or other
advisor (but, in the case of Participant’s continued Service as a consultant,
independent contractor, or other advisor, only as determined by the Committee or
the Board, in its sole and absolute discretion, following Participant’s initial
Service as an employee or director).

 

 

(f)

Equitable Relief; Enforceability. By accepting this Agreement and the Restricted
Shares granted hereby, Participant agrees that the Restrictive Covenants set
forth in this Section 8 are reasonable and necessary to protect the legitimate
interests of the Company. In the event a violation of any of the restrictions
contained in this Section 8 is established, the Company shall be entitled to
seek enforcement of the provisions of this Section 8 through proceedings at law
or in equity in any court of competent jurisdiction, including preliminary and
permanent injunctive relief. In the event of a violation of any provision of
subsection (b), (c), or (d) of this Section 8, the period for which those
provisions would remain in effect shall be extended for a period of time equal
to that period beginning when such violation commenced and ending when the
activities constituting such violation have been finally terminated in good
faith. Participant is aware that there may be defenses to the enforceability of
the Restrictive Covenants set forth in this Section 8, based on time or
territory considerations, and Participant knowingly, consciously, intentionally,
entirely voluntarily, and irrevocably waives any and all such defenses and
agrees that he or she will not assert the same in any action or other proceeding
brought by the Company for the purpose of enforcing the Restrictive Covenants.

 

 

(g)

DTSA Disclosure. Participant is hereby advised of the following protections
provided by the Defend Trade Secrets Act of 2016, 18 U.S. Code § 1833(b), and
nothing in this Agreement shall be deemed to prohibit the conduct expressly
protected by 18 U.S. Code § 1833(b):

 

 

(i)

An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(1) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

8

 

--------------------------------------------------------------------------------

 

 

(ii)

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

9.

No Right to Employment. Nothing herein confers upon the Participant any right to
continue in the employ of the Company or any Subsidiary.

 

10.

Nontransferability. Except as otherwise provided by the Committee or as provided
in Section 5, and except with respect to vested shares, the Participant’s
interests and rights in and under this Agreement are not assignable or
transferable other than as designated by the Participant by will or by the laws
of descent and distribution. Distribution of Restricted Shares will be made only
to the Participant; or, if the Committee has been provided with evidence
acceptable to it that the Participant is legally incompetent, the Participant’s
personal representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 5 hereof.
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary or alternate recipient provided
for herein, and the Committee shall extend to those individuals the rights
otherwise exercisable by the Participant with regard to any withholding tax
election in accordance with Section 5 hereof. Any effort to otherwise assign or
transfer any Restricted Shares (before they are distributed) or any rights or
interests therein or thereto under this Agreement will be wholly ineffective,
and will be grounds for termination by the Committee of all rights and interests
of the Participant and his or her beneficiary in and under this Agreement.

 

11.

Administration and Interpretation. The Committee has the authority to control
and manage the operation and administration of the Plan and to make all
interpretations and determinations necessary or appropriate for the
administration of the Plan and this Agreement, including the enforcement of any
recovery of payments pursuant to Section 8 or otherwise. Any interpretations of
the Plan or this Agreement by the Committee and any decisions made by it under
the Plan or this Agreement are final and binding on the Participant and all
other persons. Any inconsistency between this Agreement and the Plan shall be
resolved in favor of the Plan.

 

12.

Governing Law. This Agreement and the rights and obligations hereunder shall be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to principles of conflicts of law of Delaware or any other
jurisdiction.

 

13.

Sole Agreement. Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to all of the terms and conditions of
the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties). 

 

14.

Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

9

 

--------------------------------------------------------------------------------

 

15.

Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other person.
No course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

 

16.

Section 162(m) Compliance. To the greatest extent it is reasonably appropriate,
the Award represented by this Agreement is intended to be “performance-based
compensation” as defined under the Plan to meet the requirements for Section
162(m) of Code, and shall be administered pursuant to such intent. Consistent
with Section 162(m) of the Code, the Committee (a) shall not have the
discretionary right to increase the value of the Award, and (b) shall have the
right to exercise negative discretion to reduce the value of the Award below the
amount that might otherwise be payable hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 




10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the Award Date.

 

 

ESSENDANT INC.

PARTICIPANT

By:

______________________________

Charles Crovitz

[[FIRSTNAME]] [[LASTNAME]]

Chairman of the Board

 

 

11

 